DETAILED ACTION

This Office Action is a response to an application filed on 02/21/2020, in which claims 1-14 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an acquisition unit configured to acquire” and “a change unit configured to change” in claim 1.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwakiri  (US 2018/0352215 A1).
The applied reference has common inventor and common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement 

Regarding claim 1, Iwakiri discloses: An information processing apparatus (see paragraph 22 and Fig. 1) comprising: 
an acquisition unit configured to acquire state information indicating a state of each of a plurality of image capturing units (see paragraph 50, the determination unit 815 acquires the defective camera information acquired from the back-end server 270) connected in a daisy chain connection (see paragraph 25 and Fig. 1 and Fig. 4A-B), the plurality of image capturing units being configured to acquire image data to be transmitted to an image generation apparatus (see paragraph 39, the back-end server 270 generates a virtual viewpoint image based on captured images (multiple viewpoint images) captured by the plurality of cameras 112 and viewpoint information) in accordance with the daisy chain connection (see paragraph 25 and Fig. 1 and Fig. 4A-B), the image generation apparatus being configured to generate an image corresponding to a designated viewpoint (see paragraph 39); and 
a change unit configured to change an output destination (see paragraph 50, determination unit determines whether there is a need to correct the virtual camera path) of the image data for at least one image capturing unit included in the plurality of image capturing units based on the state information acquired by the (see paragraph 50, present of a defective camera). 
Regarding claim 2, Iwakiri discloses: The information processing apparatus according to claim 1, wherein, in a case where the state information indicates that an image capturing unit which is unable to communicate is present (see paragraph 22, control station 310 generates defective camera information when a failure is detected in a device of the sensor system 110, and paragraph 50, present of a defective camera), the change unit changes the output destination of the image data for each of at least one image capturing unit so that the image data is transmitted without passing through the image capturing unit which is unable to communicate indicated by the state information (see paragraph 50, changing the camera path), the at least one image capturing unit outputting the image data to be transmitted via the image capturing unit indicated by the state information among the plurality of image capturing units (see paragraph 39 and 50). 
Regarding claim 5, Iwakiri discloses: The information processing apparatus according to claim 1, wherein the state information includes information based on a usage amount of communication band for an image capturing unit included in the plurality of image capturing units (see paragraph 50, an image with low quality is generated). 
Regarding claims 13 and 14, claims 13 and 14 are drawn to a method and a computer readable storage medium having limitations similar to the apparatus claimed .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwakiri (US 2018/0352215 A1) in view of Ohmura (US 2017/0311037 A1).

Regarding claim 3, Iwakiri discloses: The information processing apparatus according to claim 2, but does not disclose: wherein the image capturing unit which is unable to communicate indicated by the state information is unable to communicate with the information processing apparatus. 
However, Ohmura from the same or similar endeavor discloses: wherein the image capturing unit which is unable to communicate indicated by the state information is unable to communicate with the information processing apparatus (see Ohmura, paragraph 96 and Fig. 4, “unconnected” state).
(see Ohmura, paragraph 40).

Regarding claim 4, the combination of Iwakiri and Ohmura discloses: The information processing apparatus according to claim 1, wherein the state information includes information indicating whether the image capturing unit is in a communication possible state (see Ohmura, paragraph 96 and Fig. 4, i.e. “setting completion” state). 
Regarding claim 12, the combination of Iwakiri and Ohmura discloses: The information processing apparatus according to claim 1, wherein the state information includes information based on at least one of a type of a lens to be mounted on each of the image capturing units and a focal length of each of the image capturing units (see Ohmura, paragraph 11 and Fig. 5 and 6).

Conclusion


Squillante (US 2010/0073486 A1)
Dziezanowski (US 2012/0239820 A1)
Chen (US 2014/0040966 A1)
Sebring (US 2014/0341484 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARYAM A NASRI/Primary Examiner, Art Unit 2483